EXHIBIT 10 (l)


THE BLACK & DECKER EXECUTIVE ANNUAL INCENTIVE PLAN


1.     PURPOSE

        The purpose of The Black & Decker Corporation Executive Annual Incentive
Plan is to make a part of the annual compensation of the Corporation’s officers
dependent on the Corporation’s performance and to provide rewards for
performance as a competitive incentive to their efforts on the Corporation’s
behalf, and thus to enhance and reinforce the Corporation’s ability to achieve
its business goals. It is the intention of the Board of Directors of the
Corporation in adopting the Plan that amounts paid to Participants under the
Plan be “qualified performance-based compensation” within the meaning of Section
162(m) of the Code and the Section 162(m) Regulations.


2.     DEFINITIONS

        Whenever used for purposes of the Plan, the following terms have the
meanings defined below, and when the defined meaning is intended, the term is
capitalized:

        (a)        “Award” means a grant to a Participant of incentive
compensation under the Plan.

        (b)        “CEO” means the Chief Executive Officer of the Corporation.

        (c)        “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

        (d)        “Committee” means the Compensation Committee of the Board of
Directors of the Corporation. All members of the Committee shall be members of
the Board of Directors of the Corporation who are not eligible to participate in
the Plan and who are (i) disinterested persons as defined in Rule 16b-3 adopted
pursuant to the Exchange Act, (ii) outside directors as defined in the Section
162(m) Regulations, and (iii) independent directors as defined in the New York
Stock Exchange’s corporate governance rules and the Corporation’s Corporate
Governance Policies and Procedures Statement.

        (e)        “Corporation” means The Black & Decker Corporation.

        (f)        “Maximum Participant Award” means, with respect to a
particular Participant, the maximum Award payable to such Participant as
determined in accordance with Section 5(d) of the Plan.

        (g)        “Participant” means an employee who is an officer of the
Corporation who has been designated to participate in the Plan.



--------------------------------------------------------------------------------



        (h)        “Performance Period” means the fiscal year in respect of
which an Award is to be paid under the Plan.

        (i)        “Plan” means The Black & Decker Executive Annual Incentive
Plan, as amended from time to time.

        (j)        “Section 162(m) Regulations” mean the regulations adopted
pursuant to Section 162(m) of the Code, as amended from time to time.

        (k)        “Subsidiary” means any domestic or foreign corporation, at
least 50% of the outstanding voting stock or voting power of which is
beneficially owned, directly or indirectly, by the Corporation.


3.     ADMINISTRATION

        (a)        The Committee shall determine who shall be a Participant, the
applicable performance goals for each Performance Period and the amount of any
Awards paid under the Plan, shall construe, interpret (subject to Section 3(d)
of the Plan) and administer the Plan, and shall adopt such rules and regulations
and take such other action as it deems appropriate. All decisions by the
Committee shall be final, conclusive and binding on the Corporation and each
Participant, former Participant, beneficiary and every other interested person.
The Committee may condition participation in the Plan by an employee upon the
employee agreeing to certain terms and conditions of employment (including,
without limitation, noncompete, confidentiality or similar provisions). Prior to
the payment of any Awards under the Plan the Committee shall certify, in
accordance with the Section 162(m) Regulations, that the performance goals in
respect of the applicable Performance Period have been satisfied. The Committee
will report annually to the Board of Directors of the Corporation all action
taken under the Plan, including Awards paid.

        (b)        Within 90 days of the beginning of each Performance Period
(or, if earlier, before 25% of the period of service to which the performance
goals relate has elapsed), the Committee shall establish or approve performance
goals for the Performance Period. The performance goals established by the
Committee shall be stated in terms of an objective formula or standard and shall
be based on one of, or a combination of, the following factors: the market price
of the Corporation’s Common Stock at the close of business on the last business
day of the Performance Period, increases in the market price of the
Corporation’s Common Stock during the Performance Period, the earnings for the
Performance Period (either before taxes, before interest and taxes, before
depreciation, amortization, interest and taxes, or after all of the foregoing),
the earnings per share for the Performance Period, or, as to the Corporation or
any subsidiary, group, division, or operating unit thereof, the return on equity
or net assets for the Performance Period, the gross margin or cost of goods sold
for the Performance Period, or the cash flow from operations or free cash flow
for the Performance Period.

2

--------------------------------------------------------------------------------



        (c)        The Committee shall administer the Plan in a manner
consistent with the terms and conditions of the Section 162(m) Regulations to
enable Awards paid under the Plan to be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and the Section
162(m) Regulations.

        (d)        It is intended that the Plan comply with Section 409A of the
Code and the regulations or guidance issued thereunder and it shall be
interpreted accordingly.


4.     PARTICIPATION

        (a)        Participation in the Plan shall be limited to selected
officers of the Corporation who the Committee has determined have a significant
influence on the Corporation’s annual corporate performance. The selection of
Participants shall be made by the Committee within 90 days of the beginning of a
Performance Period (or, if earlier, before 25% of the period of service to which
the performance goals relate has elapsed) and communicated to the Participants
as soon thereafter as practicable.

        (b)        At any time during a Performance Period the Committee may
designate new Participants or remove officers from participation, in its sole
discretion. An officer’s participation in the Plan in any prior year or years
shall not give the officer the right to be a Participant in any subsequent year.


5.     AWARDS

        (a)        At the end of each Performance Period, the CEO shall submit a
written report to the Committee describing the performance of the Corporation
(or, if applicable, a business unit) relative to those performance goals
previously established by the Committee for the Performance Period.

        (b)        Awards shall be made annually in accordance with the
respective performance against the performance goals established by the
Committee for the respective Performance Period.

        (c)        The decision to pay or not to pay an Award and the amount of
the Award to be paid shall be made by the Committee based on the performance
goals established in respect of the applicable Performance Period and in
accordance with the Section 162(m) Regulations. Under no circumstances may the
Committee make an Award to a Participant that exceeds the applicable Maximum
Participant Award for the respective Performance Period. The Committee in its
sole discretion may reduce the amount of any Award paid to a Participant below
the amount of the Award that otherwise would be payable to the Participant upon
application of the performance goals for the applicable Performance Period or
may decide not to pay an Award when performance goals for the applicable
Performance Periods have been satisfied, but under no circumstances may the
Committee increase the amount of any Award that otherwise would be payable to
the Participant upon application of the performance goals for the applicable
Performance Period.

3

--------------------------------------------------------------------------------



        (d)        With respect to each Participant, the Maximum Participant
Award for a Performance Period shall not exceed $4 million.


6.     PAYMENT OF AWARDS

        (a)        Awards shall be paid as soon as practicable after the end of
a Performance Period (but in no event later than the last day of the calendar
year immediately following the end of the Performance Period), after audited
results for the Performance Period are available, and after the Committee has
certified that the applicable performance goals have been satisfied.

        (b)        Awards shall be paid in cash and shall be paid in the
currency in which each Participant’s base salary is paid.


7.     TERMINATION OF EMPLOYMENT

        If before an Award is actually paid to a Participant with respect to a
Performance Period the Participant ceases to be a regular, full-time employee of
the Corporation or any of its Subsidiaries for a reason other than retirement
with a right to an immediate retirement benefit, the Participant’s eligibility
under the Plan shall terminate and no Award will be made. If a Participant’s
employment terminates at a time when the Participant has a right to receive an
immediate retirement benefit from the Corporation or any of its Subsidiaries,
the Committee may make such Award as it deems appropriate under the
circumstances; provided, however, that the Award shall not exceed the Award the
Participant would have been entitled to receive upon application of the
performance goals for the applicable Performance Period if the Participant had
been employed for the entire Performance Period times a fraction the numerator
of which shall equal the number of days the Participant was employed by the
Corporation and its Subsidiaries during the Performance Period and the
denominator of which shall equal the number of days in the Performance Period.


8.     CLAIM TO AWARDS AND EMPLOYMENT RIGHTS

        No officer or other person shall have any claim or right to be granted
an Award under the Plan. Neither the Plan nor any action taken hereunder shall
be construed as giving any person any right to be retained in the employ of the
Corporation or a Subsidiary or affecting the right of the Corporation and its
Subsidiaries to terminate the employment of any person at any time, for any
reason and with or without notice.


9.     TAX WITHHOLDING

        The Corporation or a Subsidiary, as appropriate, shall have the right to
deduct from all Award payments for any Federal, State or local taxes or other
similar payments required by law to be withheld with respect to such payments.


10.   EXPENSES OF PLAN

4

--------------------------------------------------------------------------------



        The expenses of administering the Plan shall be borne by the Corporation
and its Subsidiaries.


11.   AMENDMENT AND TERMINATION

        The Board of Directors may, in its discretion, terminate, amend or
modify this Plan at any time and from time to time. The Plan may be amended at
any time, including retroactively, to conform the Plan to the provisions and
requirements of Section 409A of the Code, and no such amendment shall be
considered prejudicial to any interest of any participant thereunder.


12.   EFFECTIVE DATE OF THE PLAN

        The effective date of the Plan is January 1, 1996. The amendment and
restatement of the Plan is effective February 14, 2008.

5

--------------------------------------------------------------------------------

